Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/20/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (20190280077).

    PNG
    media_image1.png
    438
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    425
    media_image2.png
    Greyscale

	
Claim 1. Park teaches an stretchable organic light-emitting diode (please see fig. 1 and 3) comprising: a stretchable driving unit including (please see Park’s abstract which teaches a stretchable display device includes a stretchable substrate SS and organic layer OIL) a stretchable field effect transistor (FET) (please see TFT in fig. 3 above; the TFT is on the stretchable substrate; and a stretchable light-emitting unit (please see OLED in fig. 3 above; the OLED is on the stretchable substrate) disposed on the stretchable driving unit and including an elastic material (please note that OLE upheld by an organic layer OIL which is a polyimide).
Claim 7. Park teaches an stretchable organic light-emitting diode of claim 1, wherein the stretchable driving unit includes the stretchable FET (please see fig. 3 above which shows the FET between two stretchable layers SS and OIL ), a stretchable bit-line and a stretchable anode (please see fig. 3 above which shows the DE and SE between two stretchable layers SS and OIL) to control an on/off operation of each pixel of the stretchable light-emitting unit (a TFT is an ON/OFF switch).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 and 6 are objected to based on their dependency on claim 2.
Claim 5 is objected to based on its dependency on claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894